Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims define the first height as being between the bottom surface of the top plate and an upper surface of the body part and define a second height between those same surfaces.  Therefore it is indefinite for the first and second height to be different if they are measured from the same surfaces. It is suggested to claim the relative heights in the reference to only specific top plate components. For example, all or some of the following language is suggested, that the lateral surfaces are vertical, a first height is defined between a lower end and an upper end of the first lateral surface part, a second height is defined between a lower 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,981,791 to Feudner. Feudner teaches a mounting base member comprising a body part (14) and a top plate (12). The top plate part extends in at least a horizontal direction from an upper part of the body part. An upper surface of the body part is flush with an upper surface (20,24) of an extending portion of the top plate part.  The upper surfaces of the body part and top plate contact the objects (18). The top plate part creates a vertical clearance (32) for receiving a lifting member (fork lift tines). As best seen in figure 4 and 5, the top plate part includes a first lateral surface part (A) separated by a bottom surface part from a second lateral surface part (B) as seen in marked up figure 5.  An alternative configuration is a first lateral surface (C) separated by a bottom surface part from a second lateral surface part (D) as seen in marked up figure 4 which produces a second height (32). The second lateral surface part is opposite and a mirror of surface (E).   As seen in marked up figure 4 and 5 below, the first lateral surface part is taller than the second first later part. 

    PNG
    media_image1.png
    1231
    1793
    media_image1.png
    Greyscale

Feudner Marked Up Figure 4

                     
    PNG
    media_image2.png
    1057
    1223
    media_image2.png
    Greyscale

Feudner Marked Up Figure 5

Response to Arguments
Applicant’s arguments filed 12/17/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendment the second lateral surface part is now element (B) shown in marked up figure 5 or alternatively element (D) shown in marked up figure 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637